Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 

obviousness or nonobviousness. 

Claims 1-2, 4, 6-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US Pub # 2015/0221351) in view of Kim et al. (US pub # 2019/0221557).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding independent claim 1, Park et al. teach a method of operating a non-volatile memory device, the method comprising: 
performing a first sensing operation on the non-volatile memory device during a first sensing time including a first section, a second section, and a third section (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where R1 related to first section, R2 related to second section and R3 related to third section), wherein the performing of the first sensing operation comprises: 
applying a first voltage level to a selected word line in the first section, wherein the first voltage level is variable according to a first target voltage level (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where first voltage related R1); 
applying a second voltage level to the selected word line in the second section, wherein the second voltage level is different from the first voltage level (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where second voltage related R2); and 
applying the first target voltage level to the selected word line in the third section, wherein the first target voltage level is different from the second voltage level (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where third voltage related R3), 

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Park et al. where, as the first voltage and target voltage level are not specified i.e. if the first voltage level increase, then target voltage level would increase accordingly in order to have reliable read / sensing operation with reduced wordline setting time (see paragraph 0005).
Park et al. are silent about the non-volatile memory device comprising a memory cell region including a first metal pad, and a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad.
Kim et al. teach the non-volatile memory device comprising a memory cell region including a first metal pad, and a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad (see Fig. 1-3, 37-39, 43 and paragraph 0052, 0054,  0231).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. to the teaching of Park et al. regarding metal connection pad layout of the memory device in order to increase data transfer speed including packaging cost (see Kim et al., paragraph 0260).
Further reason to combine the teachings of Kim et al. and Park et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards flash memory array.
Regarding claim 2, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the first sensing operation corresponds to one of a read operation, a program verification operation, and an erase verification operation, wherein the first target voltage level corresponds to one of a read voltage, a program verification voltage, and an erase verification voltage 
Regarding claim 4, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the first section comprises a voltage rise time and a voltage maintenance time, wherein the voltage maintenance time becomes longer as the first target voltage level becomes greater (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093).  
Regarding claim 6, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the first section is shorter than a voltage rise time of an adjacent word line adjacent to the selected word line (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0096).  
Regarding claim 7, Park et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Park et al. further teach wherein the performing of the first sensing operation further comprises applying a pass voltage to the adjacent word line after the voltage rise time of the adjacent word line (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093).  
Regarding claim 8, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach further comprising, before the applying of the first voltage level to the selected word line, determining at least one of the first section and the first voltage level, based on one or more factors capable of affecting loading of word lines and the first target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0091), 44SEC.4509CIP wherein the factors include at least one of positions 
Regarding claim 9, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the first target voltage level has a positive voltage (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086).  
Regarding claim 10, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the second voltage level is greater than the first voltage level and the first target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078).
Regarding claim 11, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the second voltage level is less than the first voltage level and the first target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093).  
Regarding claim 12, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach further comprising, after the performing of the first sensing operation, performing a second sensing operation on the non-volatile memory device during a second sensing time, the second 
Regarding independent claim 13, Park et al. teach a method of operating a non-volatile memory device, the method comprising: performing a first sensing operation on the non-volatile memory device during a first sensing time (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078); and performing a second sensing operation on the non-volatile memory device during a second sensing time after the first sensing time (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098), wherein the performing of the first sensing operation comprises: 
applying a first voltage level to a selected word line in a first section of the first sensing time (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where first voltage related R1); 
applying a second voltage level to the selected word line in a second section of the first sensing time, which follows the first section of the first sensing time, wherein the second voltage level is different from the first voltage level (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where second voltage related R2); and 
applying a first target voltage level to the selected word line in a third section of the first sensing time, which follows the second section of the first sensing time, wherein the first target voltage level is different from the second voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098-0101),

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Park et al. where, as the first voltage and target voltage level are not specified i.e. if the first voltage level increase, then target voltage level would increase accordingly in order to have reliable read / sensing operation with reduced wordline setting time (see paragraph 0005).
 Park et al. are silent about the non-volatile memory device comprising a memory cell region including a first metal pad, and a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad.
Kim et al. teach the non-volatile memory device comprising a memory cell region including a first metal pad, and a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad (see Fig. 1-3, 37-39, 43 and paragraph 0052, 0054,  0231).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. to the teaching of Park et al. regarding metal connection pad layout of the memory device in order to increase data transfer speed including packaging cost (see Kim et al., paragraph 0260).
Further reason to combine the teachings of Kim et al. and Park et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards flash memory array.
Regarding independent claim 14, Park et al. teach a non-volatile memory device, comprising: a memory cell array in the memory cell region, the memory cell array including a plurality of word lines and memory cells each connected to one of the word lines (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093); a control logic circuit in the peripheral circuit region, the control logic circuit being 
cause the selected word line voltage to be a first voltage level in a first section of the first sensing time, cause the selected word line voltage to be a second voltage level in a second section of the first sensing time which immediately follows the first section of the first sensing time (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0091), 
wherein the second voltage is different than the first voltage level, and cause the selected word line voltage to be the target voltage level in a third section of the first sensing time which immediately follows the second section of the first sensing time (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098), and 
a voltage generator in the peripheral circuit region, the voltage generator being configured to generate the selected word line voltage in the first, second, and third sections of the sensing time in response to the control logic circuit (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098-0101).  
Even though Park et al. teach first voltage level and target voltage level but silent exclusively about wherein the target voltage level is different than the second voltage level.  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Park et al. where, as the first voltage and target voltage level are not specified i.e. if the first voltage level increase, then target voltage level would increase accordingly in order to have reliable read / sensing operation with reduced wordline setting time (see paragraph 0005).

Kim et al. teach a memory cell region including a first metal pad; a peripheral circuit region including a second metal pad and vertically connected to 46SEC.4509CIP the memory cell region by the first metal pad and the second metal pad (see Fig. 1-3, 37-39, 43 and paragraph 0052, 0054,  0231).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. to the teaching of Park et al. regarding metal connection pad layout of the memory device in order to increase data transfer speed including packaging cost (see Kim et al., paragraph 0260).
Further reason to combine the teachings of Kim et al. and Park et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards flash memory array.
Regarding claim 15, Park et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Park et al. further teach wherein the control logic circuit is further configured to adjust at least one of the first voltage and a duration of the first section in response to the target voltage (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086).  
Regarding claim 16, Park et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Park et al. further teach wherein the control logic circuit is further configured to select a plurality of other selected word lines, adjust at least one of the first voltage and a duration of the first section in based on one or more factors capable of affecting loading of the selected word line and the target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0090), wherein the factors include at least one of positions and a number of the selected word lines, positions and number of memory blocks in the 
Regarding claim 17, Park et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Park et al. further teach wherein the memory operation is one of a read operation, a program verification operation, and an erase verification operation, and wherein the target voltage level corresponds to one of a read voltage, a program verification voltage, and an erase verification voltage corresponding to an operation mode of the non-volatile memory device (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093).  
Regarding claim 18, Park et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Park et al. further teach wherein the first metal pad and the second metal pad formed of copper (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078).  
Regarding claim 19, Park et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Park et al. further teach wherein the first metal pad and the second metal pad are connected by bonding manner (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078).  
Regarding claim 20, Park et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
.
Allowable Subject Matter
Claims 3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein a duration of the first section becomes longer as 43SEC.4509CIP the first target voltage level becomes greater.  

Claim 5 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
 determining a duration of the first section to be longer as the first target voltage level becomes greater.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824